                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:07-CR-00045-RJC
USA                                       )
                                          )
    v.                                    )              ORDER
                                          )
ANTHONY EUGENE BOYD                       )
                                          )

         THIS MATTER is before the Court on the defendant’s Motion for

Compassionate Release, (Doc. No. 85).

         IT IS, THEREFORE, ORDERED that the government shall file a response to

the Motion for Compassionate Release within fourteen (14) days of the entry of this

Order.

 Signed: September 3, 2021




           Case 3:07-cr-00045-RJC Document 87 Filed 09/03/21 Page 1 of 1
